 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPonderosa Hotel & Casino, Inc. and Hotel-Motel-Restaurant Employees & Bartenders Union, Local86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO. Cases 20-CA-9803, 20-CA-9853, 20-CA-9869, 20-CA-9897,and 20-CA-9905October 21, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn May 23, 1977, Administrative Law JudgeMartin S. Bennett issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and Charging Partyfiled a letter in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions, brief,and answering letter and has decided to affirm therulings, findings,I and conclusions of the Administra-tive Law Judge and to adopt his recommendedOrder.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Ponderosa Hotel& Casino, Inc., Reno, Nevada, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.Further, we find no merit in Respondent's exception to the adequacy of theAdministrative Law Judge's reasons for his credibility findings. TheAdministrative Law Judge made independent credibility resolutions foreach witness, and while we do not adopt his comment on the adequacy ofcounsel's questioning of witnesses, we find that, independent of thosecomments, his credibility resolutions meet the requirements of our recentdecision in Maremont Corporation, 229 NLRB 746 (1977). We have furtherconsidered Respondent's contention that the Administrative Law Judge'scredibility findings reflect a bias against Respondent. We have carefullyconsidered the record and the attached Decision, and we have determinedthat there is no ment to Respondent's contention.2 Sierra Development Company)' d/hb/a Club Cal-Neva, 231 NLRB 22(1977).233 NLRB No. 18DECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thiscase was heard at Reno, Nevada, on July 21 and 22, 1976.The amended consolidated complaint, issued September22, 1975, and based upon seven charges filed in Case 20-CA-9803 on various dates between December 16, 1974,and June 2, 1975; upon two charges filed January 13 andJune 17, 1975, in Case 20-CA-9853; upon charges filedJanuary 16 and June 17, 1975, in Case 20-CA-9869; uponcharges filed in Case 20-CA-9897 on January 23 and June17, 1975; and upon charges filed January 27, May 7, andJune 25, 1975, in Case 20-CA-9905, all by Hotel-Motel-Restaurant Employees & Bartenders Union Local 86,Hotel & Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, herein the Union, alleges that Respon-dent, Ponderosa Hotel & Casino, Inc., herein Ponderosa,has engaged in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act. Extensive briefs havebeen received from the parties.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAL FINDINGSRespondent, Ponderosa Hotel & Casino, Inc., is acorporation engaged in the operation of a hotel, restaurant,bar, and gambling casino in Reno, Nevada. It enjoys grossrevenues in excess of $500,000 per annum. Respondent hasdisputed an allegation that it purchases and receives goodsand materials valued in excess of $ 10,000 per annum whichoriginate outside the State of Nevada. There is no evidenceto support said denial and, indeed, Respondent ultimatelyadmitted this allegation without conceding that the Boardhas jurisdiction over the gaming industry in Nevada. I findthat the operations of Respondent affect commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDHotel-Motel-Restaurant Employees & Bartenders UnionLocal 86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Introduction, the IssuesThe amended complaint alleges that Respondent hasengaged in unfair labor practices within the meaning ofSection 8(aX5) and (1) of the Act. This is one of a numberof cases tried in the Reno-Lake Tahoe area resulting fromthe breakdown of associationwide bargaining into analleged refusal to bargain by Respondent and other casinoson an individual employer basis, plus allegations ofinterference, restraint, and coercion. Issuance of thisDecision has been deferred pending a definitive declara-tion by the Board in related cases as to the quantum of92 PONDEROSA HOTEL & CASINO, INC.evidence sufficient to support a purported good-faith doubtby an employer of majority representation by a labororganization. As of the date of this writing, I am not awarethat this has been specifically or definitively spelled out bythe Board.B. Sequence of EventsThe Reno Employers Council, herein REC, is a Nevadacorporation with its office in Reno, Nevada. It has at alltimes material herein represented employers engaged in thecasino and restaurant industry in collective bargaining,negotiating, and administering collective-bargaining agree-ments with labor organizations including the Union.From 1956 through 1975, REC voluntarily recognizedthe Union as the representative of all bar and culinaryemployees of its members and, at least since 1959, in behalfof its members who have shifted, has been party to a seriesof multiemployer collective-bargaining contracts with theUnion. Respondent voluntarily joined REC in 1958, absentany showing of majority representation by the Union, andthereafter automatically became subject to the terms of the1969-72 contract.'A subsequent contract ran from 1972 through 1975 andRespondent, as well as other casinos, timely withdrew fromREC on December 10, 1974. This followed a request byone, Bramlet, the International trustee of the Union underthe previous contract, for negotiation and modification of anew contract. On December 12, 1974, President LawrenceTripp of Respondent further advised the Union of its intentto terminate the contract upon its expiration and RECsimilarly wrote to the Union that the contract would beduly terminated on February 15, 1975, and, further, that itwas no longer authorized to represent Respondent forcollective-bargaining purposes.On December 13, 1974, the Union wrote Respondent, aswell as REC, referred to the prior communications fromthe Union, and asked that they contact the Union as tofurther negotiations. This was repeated in a December 17letter wherein the possibility of unfair labor practicecharges was raised. Counsel for Respondent responded onDecember 20 with a letter expressing a "genuine doubt"that the Union represented a majority of its employees inan appropriate unit. Respondent has since withdrawnrecognition from the Union as the representative of its barand culinary employees and has refused to bargain with theUnion in behalf of same; this, in essence, is the gravamenof the instant case, although there are also some allegationsof independent interference, restraint, and coercion.C. Interference, Restraint, and Coercion1. Waitress Dolores O'Melveny of the dining roomtestified, and I find, that on or about December 6, 1974,she was directed at the end of her shift to appear at theoffice of Vice President and General Manager KathyTripp, the wife of President Lawrence Tripp of Respon-dent. The record amply demonstrates that both Tripps aresupervisors under the Act.I Nevada is a right-to-work State.2 The former, if agreed to, would perforce violate the Nevada right-to-work law.O'Melveny placed employee Joan Hale upon the scene.The latter is a reservations clerk for Respondent and isstationed in a two-desk office behind the reservations desk.She did recall one occasion when O'Melveny spoke to Mrs.Tripp in her presence. O'Melveny testified that Mrs. Tripptold her on this occasion that she, Mrs. Tripp, was callingin the girls to ascertain whether they wished a union or anonunion house.2Mrs. Tripp asked for the views of O'Melveny, amember of the Union, who in turn replied that she hadbeen prounion all her life and had no desire to change; shefurther expressed her pleasure with various union benefitsover the years. Mrs. Tripp next asked O'Melveny toindicate on a writing pad her name, the time and date, andwhether or not she desired representation by a labororganization.O'Melveny expressed reluctance to depose her truesentiments in fear of incurring the wrath of Respondent.Mrs. Tripp responded that Respondent was a family hoteland that it would attempt to provide improved insurancebenefits. O'Melveny referred to union benefits such asdental insurance, eyeglasses, and improved retirementbenefits.Mrs. Tripp asked O'Melveny again to record herpreference; the latter again asked for an expressionprotecting her against discharge if she put down a truthfulresponse. Ultimately, O'Melveny agreed to record hername, the date and hour, but nothing further; she did so.3Joan Hale in turn testified that, commencing in Decem-ber 1974, a number of employees came to the office sheoccupied behind the front desk. They stated that theyunderstood they were to sign a document reflectingwhether or not they were in favor of the Union. Haleallegedly responded that Respondent, after contact by theUnion, wished to ascertain their prounion or antiunionpreferences and that the employees were not required tosign anything; she added further that they were not evenrequired to talk with her.However, if the employee so indicated, Respondentwould accept a response. Hale admitted knowingO'Melveny, but had no recollection of any conversationwhen Mrs. Tripp and they had participated in anydiscussion. She modified this thereafter to reflect that otheremployees might have been present with Mrs. Tripp,O'Melveny, and herself.She did recall occasions when other employees enteredthe office and stated that they understood that they were toadvise Mrs. Tripp whether they were in favor of or opposedto the Union. But she recalled only one occasion on anafternoon when O'Melveny was on the scene. I find thatthis was consistent with the testimony of the latter. Halefurther testified that O'Melveny stated she understood itwas in order for her to sign a statement supporting orrejecting the Union. According to Hale, Mrs. Tripp deniedthis and added that signing the statement or refusing to doso would in no way jeopardize the position of O'Melveny.Mrs. Tripp vaguely recalled only one occasion whenO'Melveny spoke with her about the Union, allegedly in3 O'Melveny was discharged by Respondent or quit in September 1975.Her termination is not at issue herein.93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe presence of Hale and others who did not testify herein.O'Melveny allegedly asked, "what's all about this union,"and Mrs. Tripp asked what O'Melveny wished to know. Onher version it would seem that this ended upon an impasse.As indicated, the version of O'Melveny, upon my observa-tion of the witnesses, impresses me as the more reliable.2. Bertha Walker worked for Respondent as a waitressfrom May 1973 until she left its employ in November 1975.She claimed that James Wireman, as Mrs. Tripp, generalmanager and vice president of Respondent, told her, wasthe maitre d' of the dining room and Walker's supervisor;that he was in charge and the host; and that he seated theguests.Wireman, according to Walker, made out the workschedules and, indeed, when she was terminated it wasWireman who made out her termination slip. On occasion,when a patron was dissatisfied with the entree, sheobserved that Wireman would "comp" the bill, thismeaning approval of the bill at the expense of the house, orhe would present another dish without additional cost.Wireman also, upon occasion, did authorize overtime forWalker.Respondent disputes this, but I find, on a preponderanceof the evidence, that Wireman meets the definition of asupervisor within the meaning of the Act. His contrarytestimony as to his status during his tenure is less thanimpressive and is therefore not credited. The record doesdisclose that he effectively recommended the discipline ordischarge of employees. It further discloses that he hired anemployee, as described below, without the advanceapproval of Mrs. Tripp.During July 1974, according to Walker, she chanced toenter the office of Mrs. Tripp. The latter stated that shewished to talk with her and asked, "What do you hear fromthe Union?" Mrs. Tripp stated further that the cluboperators in the area had held a meeting and agreed thatany employees who went on strike "couldn't come back towork." No one else was present.Mrs. Tripp recalled that Walker had been a waitresswith Respondent. She previously had denied any talk withan employee named Walker concerning union activity. Shedenied having a talk with any employee in July 1974concerning the possibility of termination in the event of astrike. Walker impressed me as an honest witness and thequestioning of Mrs. Tripp by counsel for Respondent leftsomething to be desired. I therefore credit Walker.3. Eva Nancy Tramaglino, a waitress from August 13through December 7, 1974, testified that she received herinstructions in the dining room from Wireman, who hadhired her.4Tramaglino testified, and I find, that late in November1974 Wireman approached her in the dining room as shewaited for an order or orders and stated that everyone whojoined or belonged to the Union would be "automaticallyterminated and I mean fired." Wireman denied such aconversation with any employee in November 1974 or for4 She was interviewed by him on August 13, and he handed her a workapplication; he told her to fill it out, to return it and commence work at 5p.m. that day. She did submit the work application upon her appearance atthe casino at 5 p.m. that day. I find that he hired her upon his own authority.5 Wireman, I note, now works full time in the public relations area forRespondent. Paradoxically, the General Counsel ultimately managed tothat matter having a conversation with any employee on orabout December 3, 1974, concerning union activity, thisbearing upon the testimony of Veronica De Santis, treatedbelow, which attributes certain remarks to Wireman.54. Veronica De Santis entered the employ of Respon-dent in 1966 or 1967, quit for some months in 1972,returned in December of that year as a waitress, and wasdischarged in December 1974. On or about December 3,6in the presence of De Santis and several other employees,Wireman asked if they were "for or against a union." DeSantis replied that she had belonged to a labor organiza-tion "[a ]l my life and could not speak for the other girls."Wireman, as she testified, promptly left the scene.To sum up, I find the conduct of Mrs. Tripp andWireman, as specified above, to be attributable toRespondent and violative of Section 8(aXI) of the Act.Some statements in the record are attributed to PresidentLawrence Tripp but these, in my judgment, clearly fallwithin the protection of Section 8(c) of the Act and nofindings adverse to Respondent are based thereon.D. The Refusal To BargainI. The appropriate unitThe complaint alleges that all bar and culinary workersof Respondent, excluding all other employees, guards, andsupervisors, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b)of the Act. There is ample recent authority by the Boardsupporting this view, cited below, and I so find.2. Majority representation in the appropriate unitThe Board has, in a number of recent cases, held, ineffect, that a presumption of majority status flowing from aunion contract in a multiemployer unit, as was the facthere, survives timely withdrawal from that unit and carriesover to a newly created single-employer unit. As set forthabove, this was the precise sequence of events herein. I findtherefore, subject to the establishment of a good-faithdoubt as to majority status in the single-employer unit, alsotreated below, that the Union was presumptively themajority representative of these employees within themeaning of Section 9(a) of the Act. See Nevada Lodge, 227NLRB 368 (1976); Tahoe Nugget, Inc., d/b/a Jim Kelley'sTahoe Nugget, 227 NLRB 357 (1976); Silver Spur Casino,228 NLRB 1147 (1977); and Carda Hotels, Inc., d/b/aHoliday Hotel & Casino, 228 NLRB 926 (1977). In anothercontext, this view has recently been adopted by a circuitcourt of appeals. See Nazareth Regional High School v.N.LR.B., 549 F.2d 873 (C.A. 2, 1977).establish that Wireman receives no compensation from Respondent and ispaid by the motels whose patronage Ponderosa, not a motel, solicits as partof tours. Be that as it may, I nevertheless find that Wireman was asupervisor for Respondent at the time material herein.6 The transcript incorrectly reflects the year as 1975.94 PONDEROSA HOTEL & CASINO, INC.3. The attempt to rebut the presumption ofmajority representationRespondent has advanced a number of reasons as to itspurported good-faith doubt, from August 1974 throughmid-December of that year, that the Union represented amajority of the employees in the above-described appropri-ate unit. These are as follows:President Tripp relied on daily terminations in the entireenterprise beyond the instant unit, although mostly in theculinary department, these being at a rate of 300 percent in1973, in excess of a rate in 1972.The Union lost an election in 1968 for a unit ofemployees other than those in the unit involved herein.The Union never won an election for the employees inthe unit involved herein.In August 1974, a Reno morning newspaper attributed toBramlet a statement that the Union enjoyed but a 20-percent representation in establishments organized in thisarea.No grievances had been filed concerning the workingconditions of employees at Respondent.Respondent was located in a right-to-work State andperforce there could not be compulsory union membership.A number of employees in the culinary departmentqueried Mr. Tripp during the period from August throughDecember 1974 concerning union membership. Twelve to15 employees, and he named several of them, wereinvolved. Mr. Tripp allegedly was questioned concerningthe company insurance benefit as contrasted with theunion plan. He allegedly replied that they did not have tomake a choice; Mr. Tripp added that two or threeemployees questioned the requirement that union dues bepaid.Mr. Tripp further testified that his wife told him thatduring the first 10 days of December 1974, "a very vastmajority" of the employees in the indicated unit expresseddisinterest in the Union.Mr. Tripp further relied on the fact that there was nocheckoff of union dues.Mr. Tripp testified that he was duly advised by namedcounsel in San Francisco, after telling him of his belief thatthere was little interest in the Union, that an electionshould be held; the record demonstrates that such an effortby Respondent was abortive.Respondent also relies on the fact that the Local hadbeen placed under trusteeship by its International and that,pursuant thereto, the Union strove, at the time materialherein, to enroll members.It would appear to be manifest, on the basis of the casescited above, that the Board considers this to be qualitative-ly insufficient to support a good-faith doubt by anemployer that it would not honor an assertion by a labororganization that it represented a majority of the employ-ees in the appropriate unit. It therefore follows that I amconstrained to reject the defense of the employer hereinand I accordingly find that the employer has refused tobargain in good faith within the meaning of Section 8(a)(5)and (I) of the Act.7CONCLUSIONS OF LAW1. Ponderosa Hotel & Casino, Inc., is an employerwithin the meaning of Section 2(2) of the Act.2. Hotel-Motel-Restaurant Employees & BartendersUnion Local 86, Hotel & Restaurant Employees &Bartenders International Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3. All bar and culinary workers of Respondent at itsplace of business in Reno, Nevada, excluding all otheremployees, guards, and supervisors, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. At all times material herein, the Union was and nowis the majority representative of the employees in theaforesaid bargaining unit within the meaning of Section9(a) of the Act.5. By refusing to recognize and bargain with the Unionas the representative of the employees in the above-described appropriate unit, Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(5)of the Act.6. By the foregoing, by questioning employees concern-ing their union sympathies, by asking employees to recordtheir desires as to union representation, by asking employ-ees what they heard from the Union, by stating that anyemployees who went on strike would not be rehired, and bystating that anyone who joined or belonged to the Unionwould be discharged, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent has violated Section8(aX5) and (1) of the Act by unlawfully withdrawingrecognition from the Union and by refusing to bargainwith said Union as the exclusive representative of itsemployees in the above-described appropriate unit, I shallrecommend that Respondent be ordered to recognize and,upon request, bargain in good faith with the Union as theexclusive representative of its employees in said unit and, ifan understanding is reached, embody such understandingin a signed agreement.Upon the foregoing findings of fact, conclusions of law,and on the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:But cf. Star Manufacturing Co., Division of Star Forge, Inc. v. N LR. B..536 F.2d 1192 (C.A. 7, 1976).95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER8The Respondent, Ponderosa Hotel & Casino, Inc., Reno,Nevada, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withHotel-Motel-Restaurant Employees & Bartenders UnionLocal 86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, as the representative of itsbar and culinary workers, excluding all other employees,guards, and supervisors.(b) Questioning employees concerning their unionsympathies, asking employees to record their desires forunion representation, telling employees that any employeeswho went on strike would not be rehired, and tellingemployees that everyone who joined or belonged to theUnion would be automatically discharged.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Recognize and, on request, bargain in good faith withHotel-Motel-Restaurant Employees & Bartenders UnionLocal 86, Hotel & Restaurant Employees & BartendersInternational Union, AFL-CIO, as the exclusive represen-tative of its employees in the unit described above and, if acontract is reached, sign same.(b) Post at its premises in Reno, Nevada, copies of theattached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by a representative ofRespondent, shall be posted by it, immediately uponreceipt thereof, and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively concern-ing rates of pay, wages, hours, and other terms andconditions of employment with Hotel-Motel-Restau-rant Employees & Bartenders Union Local 86, Hotel &Restaurant Employees & Bartenders InternationalUnion, AFL-CIO, as the exclusive representative ofour bar and culinary workers, excluding all otheremployees, guards, and supervisors.WE WILL NOT question employees concerning theirdesire for union representation, ask employees torecord such desires, tell employees that any employeeswho went on strike would not be rehired, or tellemployees that anyone who joined the above-namedlabor organization would be automatically discharged.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them under Section 7 of theAct.WE WILL, upon request, recognize, and bargain withthe above-named labor organization as the exclusiverepresentative of all employees in the bargaining unitdescribed above with respect to rates of pay, wages,hours, and other terms and conditions of employmentand, if an understanding is reached, embody suchunderstanding in a signed agreement.PONDEROSA HOTEL &CASINO, INC.